﻿36.	On behalf of the delegation of the Socialist People's Libyan Arab Jamahiriya, I should like, Mr, President, to express our pleasure at your election as President of the thirty-fourth session of the General Assembly.
37.	I should also like to pay a tribute to your predecessor, Mr. Indalecio Lievano, for his dedicated efforts in conducting the proceedings of the thirty-third session, and to extend our congratulations to the State of Saint Lucia on its accession to independence and to membership in our Organization.
38.	In further commending the efforts made by the Secretary-General, Mr. Kurt Waldheim, which have been unrelenting in the face of problems and their complexities, my country reiterates its support for his efforts as they are designed to strengthen the role of the Organization and to enhance its prestige and thus to bring about international peace and security, enabling the human race to enjoy the well-being it so desires.
39.	Since we last met at the previous session of the General Assembly, the international community in general, and Africa in particular, have lost leaders whose role had been notable in the march of peace and the struggle against colonialism and racist regimes. The passing of the President of Algeria, Houari Boumediene and, more recently, the President of the People's Republic of Angola, Agostinho Neto, was a great loss both for Africa and for progressive and peace-loving forces in the world.
40.	Despite the considerable efforts that have been, and are still being, made by the United Nations to achieve international peace and security—peace based on justice and Security based on the right of peoples to self-determination and to life and to freedom—one glance at the present international situation clearly shows us that we are still far from realizing the purposes for which this Organization was established or the objectives of humanity such as the achievement of peace, affluence and justice. Far too many peoples are still denied their right to self-determination and far too many peoples are still dominated by racist regimes and colonialism. The colonialist Powers are still clinging to their world privileges and monopolies, continuing in that way to exploit people, control their destinies and prevent them from exercising their national rights. The time has come to embark on a serious assessment of the international situation and of the work of this Organization over the 34 years that have passed since its inception. There can be no doubt that any objective assessment of the role of the United Nations, what it can do and what can be done to strengthen its various bodies and organs to make it more effective would require a revision of its Charter in such a way as to achieve equality and justice among its Members irrespective of their economic, political or military might.
41. The present Charter was drafted under difficult international conditions, following a destructive war that had upset the balance of power, and at a time when independent States numbered no more than 51. Those conditions have changed, as has the international political and economic situation, and this necessitates the revision of the Charter and the elimination of the privileges which the great Powers conferred upon themselves under the aforementioned conditions. At their recent Sixth Conference, held in Havana, the non-aligned countries, which represent the international human potential, unanimously adopted a resolution submitted by the Libyan Arab Jamahiriya with the aim of eliminating the veto in the United Nations.
43.	The achievement of international peace and security will remain the aim of the human race; and the United Nations—which brings together all the peoples of the world—will continue to bear the responsibility of realizing that aim, which cannot be achieved without the attainment by the peoples of complete freedom, whether political or economic. One glance at the present international situation confirms that humanity, despite all the various efforts exerted, is still far from reaching its objective. The Universal Declaration of Human Rights still goes unheeded in many parts of the world. Heinous racism, in its various forms and with its inhuman practices, continues. Colonialist Powers still dominate and control the economies of developing countries both by direct monopolies and through their multinational corporations. More than three quarters of the population of the earth still lives in a state of dire poverty, and a minority still monopolizes the world economy and utilizes it to serve its own interests. Peace can never be achieved as long as the world remains divided into a majority that gets poorer every day and a minority that gets richer at the expense of that majority.
44.	The situation on the African continent is a source of concern to us all. That black continent, which suffered in the past from racial oppression—as demonstrated by the transportation as slaves of more than one third of its inhabitants to the other continents, especially to the North American continent—still experiences, particularly in its southern part, racial discrimination at the hands of a white colonialist minority.
45.	The persistence of the racist regime in the southern part of the continent in its practice of racial discrimination and the policy of genocide against the black majority constitutes a defiance of humanity and of the United Nations. The United Nations has an historic responsibility to eliminate the plague of racism.
46.	The persistence of the bigger colonialist Powers in arming the racist regimes in southern Africa and in supplying them with funds is a defiance of international will. Not content with their continued support of the racist regimes in southern Africa in the face of the heroic struggle of the people, especially in Zimbabwe and Namibia, the big colonialist Powers have resorted to nefarious methods to impede the struggle of those peoples and have attempted to give a new face or form to the racist regimes, as they did in Zimbabwe.
47.	The problem of Zimbabwe will not be solved by rigging elections or falsifying the will of the people of Zimbabwe or by creating an internal racist puppet regime, but rather by enabling the majority to exercise self-determination in accordance with the will of the people. The Patriotic Front, the sole legitimate representative of the people of Zimbabwe, cannot be hoodwinked by tricks. The solution to this problem will be found only in continued support for the Patriotic Front by all of us, just as support of the Namibian people's struggle, under the leadership of the South West Africa People's Organization is the sole solution to the problem of Namibia and the sole means of enabling its people to attain independence.
48.	The peoples of Africa have waged a bitter struggle for their independence and have achieved many glorious victories. The mere presence of 49 African States as Members of this Organization is proof of these victories. However, the colonial Powers, which for many long years exploited and colonized the continent, are bent on changing the course of history in an attempt to perpetuate their exploitation and colonialism in Africa. They want to sneak back through the window after having been booted out through the door.
49.	The colonial Powers which previously dominated the continent, particularly France, have resorted to acts which, to say the least constitute a violation of the Charter of the United Nations and of human rights. The French Government has resorted to the weapons of mercenaries and of assassination of African nationalist leaders to undermine the nationalist regimes and to liquidate them, as in the attacks on the sisterly republics of Benin and Sao Tome and Principe, as well as on other sisterly African States. The story of Bob Denard, the famous French terrorist, is well known to all of us.
50.	The French policy initiated by the late President de Gaulle and then pursued by the late President Pompidou of eliminating French colonialism from Africa, and the position taken by the French Government with regard to the just cause of the Palestinian people, were appreciated by us all. It was in acknowledgement of that policy that the Jamahiriya, after the great revolution of 1 September 1969, promoted and maintained co-operation with France on an equal and fruitful basis. Regrettably, however, the French Government has begun to deviate from that policy during the past few years, and instead of the policy of friendship and cooperation it had pursued, it reverted to the colonial policy of France in the nineteenth century.
51.	The French Government's invasion last month of the Central African State involving the dispatch of its regular troops from French bases in the continent to attack a peaceful people, is a matter of grave concern and a serious threat to peace and security in Africa. To condone it and to refrain from taking measures to prevent its recurrence would constitute a dangerous precedent and jeopardize the independence and security of the peoples of the whole African continent. In perpetrating this aggression, the French Government has violated the United Nations Charter and renounced its obligations and responsibilities as a State member of the Security Council.
52.	It is the right of any people to change and select its government. France, however, has no right to interfere in the internal affairs of an independent State, regardless of the humanitarian character it attempts to confer on its interference.
53.	Consistent with the policy of non-alignment it pursues, and with its role as an active member of the non-aligned movement, the Jamahiriya condemns any interference in the internal affairs of African or other States, irrespective of its source and regardless of its causes. However, in denouncing such interference, and in particular France's colonial interference, we are only abiding by the principles of the OAU and those of the United Nations, and we would not attempt to defend untenable regimes or persons, even if we wanted to do so.
54.	The French Government has officially admitted its invasion of and infringement of the territory of the Central African State, and this Organization should shoulder its responsibility in the face of such flagrant interference and such a clear violation of the United Nations Charter.
55.	Should the policy at present being pursued by the French Government towards Africa continue, not only would it threaten the independence and security of the peoples of that continent but it could also be viewed as a new phase of colonialism that might ultimately lead to the downfall of this Organization, since the peoples of the African continent, faced with such acquiescence in the French aggression, might find it hard to place their trust in the Organization and might not feel honoured by their membership in it. The French Government must realize that the policy of murder, mercenaries and direct colonial interference would not serve, but would destroy, the interests of the French people. The French Government has to realize that history does not repeat itself, that independent Africa will fight this brutal new French invasion with all its might. The nineteenth century has ended, and there can be no return to it. The "big-stick policy" which French colonialism developed in Africa when it conquered Algeria in 1830 seemed gone forever. In 1830 France invaded Algeria because the Dey of Algiers had humiliated the Consul of France. And in 1979, France invaded the Central African State because Emperor Bokassa had slammed down the receiver while talking on the telephone to President Giscard d'Estaing of France. History does seem to repeat itself.
56.	The United Nations is called upon today to condemn this French policy and not only to put an end to France's interference and military presence in Africa, but also to try to liberate the African continent from French colonialism in the island of Reunion, which is an integral part of Africa, in accordance with the Charter of the OAU, if this Organization is to respect the principles of its Charter and of the Universal Declaration of Human Rights.
57.	It was our hope that the French Government, which justifies its military interference and invasion by claiming to protect Central African children, would' put a stop to its arms shipments to the racist regime in South Africa and thus spare the lives of thousands of African children. We would also have hoped that the French Government would send its troops to Zimbabwe to help its people put an end to the racist regime there and prevent the killing of thousands of innocent Africans, and it was our hope that those troops would be dispatched to Palestine to stand in the defence of human rights and the rights of a people displaced from its land and home, so that the French Government could be true, for once at least, to the history of the French people, their struggle for human rights and their revolution, which was the first in modern times to defend human rights. However, the French Government, by dispatching its troops to invade Africa and kill innocent people and children in the Sahara, Chad and, most recently, the Central African State, has disavowed not only the principles of the OAU and the United Nations but also the very principles of the French Revolution.
58.	The situation in the African continent cannot be isolated from the situation in the Arab world. Africa and the Arab world form one geographical, human and spiritual region. The racist regimes in Africa are of the same nature and are organically related to the racist regime in Palestine. The Arab nation's struggle against racist and colonialist zionism in Palestine is the same as the struggle led by Africa against the racist regimes in southern Africa.
59.	The so-called Middle East problem is, in fact, nothing but that of a racist colonizing regime created and established by the imperialist Powers in the Arab region, and that is the real problem. Attempts to resolve this problem without understanding the nature- of the racist Zionist regime would only provide partial and provisional solutions which cannot lead to any genuine peace in the area. The Arab nation and the Palestinian people have been drawn into long wars which began, I can say, during the First World War, when Britain promised to give—nay, grant—Palestine to the white racist Zionists emigrating from Europe, just as it had done in southern Africa, where it created the racist regimes. Those long wars the Arab nation engaged in were in defence of its existence in the face of a racist Zionist invasion supported by imperialism which recognized the cultural and economic potentialities of the Arab nation and, consequently, perceived the extent of the danger that Arab unity might pose to its interests in Africa and Asia. Yet, the Palestinian problem is that of a people not only uprooted and displaced from their land but also subject to an attempt to annihilate them, their land- having been given to alien colonizing immigrants. Developments taking place today, the so- called peace initiatives by world imperialism, are but a further attempt to legitimize the usurpers and enable them to expand by occupying and colonizing more Arab territories. The Arab nation is as appreciative of peace as anyone—if not more so—its various parts having had to endure centuries of annihilation and invasion at the hands of different kinds of colonialism, be it French, British or Italian. What the Arab nation wants, however, is genuine peace—peace based on justice and on the right of peoples to self-determination.
60. The United Nations, on which the colonial Powers imposed the acceptance of a bogus legitimacy with the admission of the racist State of Israel, has a heavy and historic responsibility. The time has now come to correct that mistake. The time has come for the United Nations to give true legal status to the legitimate representative of the Palestinian people, the Palestine Liberation Organization [PLO]. It is high time for the United Nations to force the Zionist enemy to respect and implement its resolutions, which that regime has violated and continues to violate.
61.	I heard the representative of the Zionist gangs speaking in this hall of the automatic majority in the United Nations. This is an affront to this Organization. Does the representative of the Zionist gangs want us to go back to 1948, when a minority monopolized the United Nations? Does he call the will of the peoples of the world an automatic majority? This is a challenge, and this is the ingratitude which the representative of the Zionist gang shows to the United Nations.
62.	Allow me to clarify the nature of the so-called peace initiatives and what is now taking place in the Arab region between the Zionist enemy and the Egyptian regime, on the one hand, and the United States of America, on the other. As a super-Power, the United States bears a great and dangerous responsibility for what are described as peace endeavours, but what are in reality plans for the liquidation of the Palestinian people and attempts to terminate their existence and frustrate their national aspirations. The ongoing actions of the United States of America create a dangerous precedent in international relations, one in which a super-Power is coercing a defeated State, Egypt, into signing an agreement whereby it relinquishes the rights of a people, the Palestinians, of whose affairs it has no right to dispose. The same super-Power is also forcing that State, Egypt, after its defeat, to yield its sovereignty and to separate itself from its nationality, its nation, its culture and its history. Under pressure from the United States of America, the Egyptian regime signed the Camp David agreements with the racist colonialist Zionist regime, abandoned the Palestinian cause—in which it has no right to interfere—and violated the resolutions of the League of Arab States, the OAU, the Islamic Conference, and the non-aligned group. Rather, what the Egyptian regime has done by signing the Camp David agreements and the capitulation Treaty at Blair House was to enter into an unnatural and unholy alliance with the Zionist racist regime and the United States of America. By what right does the Egyptian regime sign on behalf of the Palestinian people and on behalf of Syria and Jordan? By what right does that same regime continue to negotiate with those who have no right over what they term "autonomy" for the Palestinians? What right entitled the United States of America to negotiate on behalf of the Palestinian people? The United States of America, by virtue of its partnership with the Zionist regime in the aggression against the Arab nations and the annihilation of the Palestinian people, can never be judge or mediator in this issue. The actions of the United States do not have any relation whatsoever to peace. The Arab nation rejected the Camp David agreements in the resolutions adopted at the Ninth Arab Summit Conference, held at Baghdad in November 1978, and the Palestinian people have also rejected them. The Islamic nation, at the meeting at Fez, also rejected the Camp David agreements and condemned them. The non-aligned movement, at its recent Havana Conference, not only unanimously denounced those agreements but also viewed them as destructive to peace and as an aggression against the Palestinian people and the Arab nation. The relevant resolution of that Conference further condemned the policy of the United States in this regard. All this amounts to a condemnation of that policy by the entire world.
63.	If the United States wants to play its role as a super-Power and shoulder its responsibility as such, it has to be really neutral, and it would have to support those who are subject to injustice—the Palestinian people—and not support the oppressor, that is, the racist Zionist minority. Then the intervention of the United States of America would be acceptable and its interference would help peace.
64.	What does "autonomy" mean? "Autonomy" means local and administrative procedures which are implemented in any country. Our recognition of autonomy and our support of the policy of autonomy would be in contradiction with United Nations resolutions, which request the Zionist enemy to withdraw from all the occupied Arab territories. In other words, when the Egyptian regime signed this Treaty and when it negotiates about autonomy, it admits the legitimacy of the Israeli enemy's occupation of the Arab land—an occupation which has been rejected by this international Organization.
65.	Even a cursory glance at the speeches by the representatives of the Egyptian regime and the racist Zionist regime would suffice to provide us with an idea of the degree of importance and merit of such agreements and reveal the great and apparent contradiction in the respective positions of the two parties.
66.	First, the representative of the Egyptian regime spoke of its country's support for the PLO and indicated that the agreements make that clear and cover the rights of the Palestinian people. However, the representative of the Zionists clearly stated the following:
. . it was, in fact, recognized by the parties at Camp David that the PLO could not be a partner to the peace process."
67.	Secondly, the representative of the Egyptian regime states that Egypt does not accept Israel's policy with regard to Jerusalem, whereas the Zionist representative speaks in all clarity of Jerusalem as "the eternal capital of Israel and of the Jewish people",
68.	Thirdly, the representative of the Egyptian regime says the question of Palestine is the core of the problem and Egypt is not trying to solve this problem on behalf of the Palestinians; at the same time, his Government proceeds with negotiations over so-called "autonomy."
69.	If Egypt goes on talking about autonomy, this would mean recognition by the Egyptian regime of the legitimacy of the Zionist rule in the occupied Arab territories. Is this not a violation of all the relevant resolutions of the United Nations? How can the representative of the Egyptian regime speak of Arab Jerusalem, forgetting that his President paid a visit to Jerusalem as the capital of the Zionist enemy?
70.	The signing of the Camp David agreements and the capitulation treaty created a new state of tension in the area, which will not only hamper the march of peace in our region but could also lead to the deterioration of the situation and give rise to the danger of war. The Secretary-General in his report on the work of the Organization referred to this situation of controversy and division, as follows:
' 'The dramatic developments which led to the conclusion of a peace treaty between Egypt and Israel have created a new situation in the area. It is a measure of the complexities of the Middle East problem that this event has given rise to controversy and division."
71.	I might also add that developments in southern Lebanon and the repeated Israeli acts of aggression against southern Lebanon are a direct result of those agreements signed between Egypt and Israel. So are the concentrations of tens of thousands of the Egyptian regime's troops along the borders with the Jamahiriya, provocations against the Jamahiriya and other African countries by that regime and the dispatch of Egyptian forces to various parts of the continent and the Middle East. Moreover, the Egyptian President has on more than one occasion officially declared that he has been given a role in Africa. Indeed, this role is nothing but one of provocation and of attempting to create conditions of instability in Africa and the Arab States.
72.	The situation in southern Lebanon, which is a direct result of the Camp David agreements and the continuing Israeli aggression against an independent State Member of this Organization, without any measures being taken to put an end to that aggression, is a source of concern for us since it can endanger peace and security. The Jamahiriya expresses its support of the fraternal Lebanese people, its solidarity with them and its full backing of their unity, independence, Arabism and security.
73.	The solution of the Middle East problem, including the achievement of a just peace in the area, is of the utmost importance. However, it can be brought about, not by devious means, immoral methods and illegal ways, but only by enabling the Palestinian people to liberate their land and exercise their rights to self- determination and to return to their homeland. The representative of the Egyptian regime, in his search for justification of the causes that led that regime to alienate Egypt from its Arabism and the Arab nation, claimed that the Arab nation could not provide any alternative solution. I should like to assure him and all others from this rostrum that there is a solution—in which he in fact personally believes—and that it is the only solution. The United States of America must first realize that it carries the onus of an historical responsibility and should, for once seek, the interests of the American people and not yield to pressure, terrorism and election-blackmail by Zionist forces within the United States. Since we are eager to maintain our relations with the people of the United States, we of the Arab nation want those relations to take account of the interests of both the American and the Arab peoples. This can become feasible only when the United States Administration becomes aware of the realities and accepts the truth. Acting on the eagerness in the Jamahiriya to reach a genuine solution and achieve a just peace in the region, the leader of our revolution, Colonel Muammar Al-Qadhafi, recently sent a message to the President of the United States, Mr. Carter, in which he proposed to him and to the international community a solution which will, sooner or later, turn out to be the sole and optimum solution to the problem.
74.	For the ears of the representative of the Egyptian regime in particular, here is the alternative solution proposed by the Arab nation: first, the further immigration of invaders into Palestine must be halted; secondly, the settlers must return to their homelands, as did the Italian settlers who left Libya after more than 60 years, the French settlers who left Algeria after more than a century and the Portuguese settlers who left Angola and Mozambique after more than four centuries; thirdly, arms shipments to the region of the Middle East, except to those countries whose territories are still occupied and who must, by right, defend themselves and liberate their territory, must be suspended; and, fourthly, a democratic Palestinian State comprising Arab, Jewish and Christian Palestinians must be established.
75.	That is the only solution, whether it comes sooner or later. However, the policy of force, the policy of terrorism, will not cease. The history of Hitler and the history of empires and emperors should serve as a lesson to the racist, colonialist Zionists, who will not last long. Others stayed in the area longer than they did but were forced to leave forever under the pressure of resistance on the part of the Arab peoples. And the Zionists, like the others, will leave also. It is God's will.
76.	The question of Western Sahara is still one of the main issues which confront our Organization and for which a radical and decisive solution has not yet been found. However, some positive developments in this respect have occurred this year, notably the agreement between Mauritania and the Frente POLISARIO and that between the Jamahiriya and Mauritania.
77.	I should also like to refer to the resolution adopted by the Assembly of the Heads of State and Government of the OAU at its sixteenth regular session, held in Monrovia last July, which reaffirmed the right of the Saharan people to self-determination, I hope that this session will find a quick and durable solution enabling the Saharan people to exercise their legitimate rights.
78.	The problem of Cyprus is also far from a solution, despite the efforts exerted by the Secretary-General and this Organization to resolve it. We fully support direct negotiations between the two communities—the Turkish Cypriots and the Greek Cypriots—in accordance with the 10-point agreement for the achievement of a just solution to the problem that will guarantee the independence and neutrality of Cyprus and the withdrawal of British colonialist troops from the island. The situation in the Mediterranean also requires that this Organization endeavour to ensure peace and security in the area by taking measures to evacuate foreign bases and fleets so that the sea may become a sea of peace.
79.	The people of the Libyan Arab Jamahiriya would like on this occasion to pay a tribute to the Government and people of the friendly State of Malta and to support them in their request for the withdrawal of British bases from the island and for the safeguarding of the neutrality of Malta. We affirm our commitment to support the Maltese people in their commendable pursuit of the policy of neutrality.
80.	Ever since 1973, when the developing oil-exporting countries adjusted the prices of their petroleum and exercised control over their natural resources, Western capitalist circles have been engaged in an intensive media campaign against the States members of the Organization of Petroleum-Exporting Countries [OPEC] designed primarily to divert the attention of the world in general and the developing countries in particular from the real causes underlying the numerous problems which the economies of the industrialized nations face as well as to shun their responsibility to provide assistance to the developing countries and to establish a new international economic order based on equity and justice rather than exploitation and domination.
81.	The rectification by the OPEC States of the unjust conditions in which the Western monopolies had sole control of their oil is considered to be an exercise of their legitimate right established in and ensured by international instruments, namely, the inalienable right of countries to permanent sovereignty over their natural resources and all their economic activities.
82.	The Western industrialized nations have forgotten, or pretended to forget, several facts concerning the adjustment by the OPEC countries of their oil prices. Among those facts, we point out the following.
83.	First, this action strengthened the unity of the developing countries and enhanced their bargaining power in their negotiations and discussions with the developed countries.
84.	Secondly, it would have been extremely difficult to develop the oil wells of the North Sea and Alaska had the price of oil stayed at its pre-1973 levels.
85.	Thirdly, the adjustment of oil prices has helped the Western industrialized nations to concentrate their efforts on the question of taking the necessary measures to reduce their over-consumption of energy and to use this vital commodity in a more rational and reasonable manner. This is exactly what the developing oil- producing countries have been demanding for years. The oil-producing countries aim to preserve this limited, non-renewable resource for as long as possible; yet available estimates indicate that if oil consumption continues at its present annual level of nearly 7 billion tons, all oil reserves will be depleted in 15 to 20 years.
86.	Fourthly, amending the oil prices has prompted the international community to examine the question of other sources of energy as an alternative to oil, sources that are renewable and less polluting. The United Nations Conference on New and Renewable Sources of Energy, to be held in 1981, constitutes an important step in this direction. All of us need to co-operate in order to achieve a smooth and progressive transition from dependence on oil to other alternative sources and to avoid creating a sudden shortfall with all the economic, political and social implications that this might entail.
87.	Fifthly, while the industrialized nations attack the OPEC countries for adjusting their oil prices, those same nations invariably waste no time in raising the price of their own oil. Their rates are always parallel with the price ceilings fixed by OPEC.
88.	Sixthly, it is a fact that the increases in oil prices were instituted to offset the previous effect of inflation and the decline in the exchange rate of the dollar. During the first quarter of 1979, the rate of inflation in the United States reached 13 per cent compared with 17.6 per cent in Italy, 12.4 per cent in Britain, 10 per cent in France and 9.6 per cent in West Germany. Since the oil-producing developing countries are the main importers of the products of the industrialized nations, they are most affected by that exported inflation. The remedy lies in curtailing the current of the inflation being exported by the industrial countries, rather than in not raising the price of oil or of any other raw material.
89.	Seventhly, there has been repeated talk of energy consumption in developing countries, as if they were the ones that consumed the greatest part of world oil production. Statistics show that energy consumption is concentrated with extreme density in the developed countries, which comprise nearly 30 per cent of the total world population yet consume more than 80 per cent of the world's total energy, whereas the developing countries, whose inhabitants constitute some 70 per cent of the world's population, consume less than 20 per cent of the world's energy production. Evidence shows that private vehicles in the United States of America and Western Europe consume as much energy as the total for all developing countries in their various uses of commercial energy. Britain alone consumes more energy than all the African States put together. Statistics indicate that the industrialized Western nations' consumption of energy at a rate of millions of barrels a day amounted to 74,470 billion barrels in 1976, while the consumption by the rest of the world, excluding the socialist bloc countries, reached 18,297 billion barrels.
90.	Overlooking all these facts only proves that the media campaign of the Western industrialized countries directed against the OPEC countries is a concentrated political propaganda campaign, and not one based on facts. This campaign, which is often coupled with threats of overt or covert interference such as starvation, systematic increases in the prices of manufactured goods and threats to occupy the oil sources, clearly proves the extent to which hegemonism and the desire to exploit dominates the thinking of those countries. The OPEC countries are fully aware of these manoeuvres and will, individually and collectively, strongly resist all forms of threat or military, political or economic interference against their peoples.
91.	It should be noted that this continuing campaign gains in intensity as the industrialized nations take an increasingly rigid position in their relations with the developing nations. It was this rigidity that prevented the conduct of genuine and constructive dialogue and impeded the establishment of the new international economic order. Protectionist measures, failure to introduce any real improvements in the terms of international trade in favour of developing countries, the imbalance in the world's monetary and financial system and other pending issues have led to the failure of the fifth session of UNCTAD to achieve any objective progress. These factors also led to the disappointing results of the deliberations in the Committee of the Whole Established under General Assembly Resolution 32/ 174, the Preparatory Committee for the New International Development Strategy and the multilateral trade negotiations.
92.	Instead of trying to make the necessary changes in their domestic economic policies and to shoulder their international responsibilities towards the developing countries as defined by the United Nations resolutions, the Western industrialized countries have been bent on sowing the seeds of sedition and discord between the oil-producing and non-oil-producing developing nations by emphasizing that oil prices are the cause of all the economic problems of the developing nations. They have even gone as far as to attempt to interfere in sovereign matters of the oil-producing States by addressing themselves directly to the subject of limiting the prices and quantities of oil to be produced. The developing oil-producing countries, believing in the inevitability of interdependence and of helping other developing countries to overcome their economic problems, have spared no efforts to provide the latter with the necessary assistance. Surveys indicate that the appropriations for OPEC's fund for assistance to developing countries had reached $1,229 million at the end of 1978. At OPEC's June 1979 meeting, it was also decided to raise member States' contributions to the fund by a further $800 million, thus increasing the fund's capital to $2.4 billion.
93.	Surveys also indicate that, while the assistance provided by the OPEC countries has reached a ratio of 2.01 per cent of their gross national product, the ratio of the assistance provided by the industrialized countries to their gross national product had only reached 0.31 per cent in 1977, far below the target of 0.7 per cent to be earmarked for official development assistance to the developing countries as stipulated in the International Development Strategy.
94.	The oil-producing States, including my own, have provided this assistance, and other important assistance within the framework of bilateral co-operation or of regional institutions, such as the Arab Bank for Economic Development in Africa, in Khartoum, and other institutions of Member States, to provide direct support and help to developing countries to enable them to overcome the unjust economic conditions they are at present experiencing. They do this because they believe that development is a joint venture in which each of us must assume the responsibilities that international circumstances and domestic conditions impose.
95.	The oil-producing States have provided this assistance despite the fact that they are experiencing abnormal economic situations which require that all their material capabilities be oriented towards establishing the necessary equilibrium in their economies and basing their economic and social development on sound and viable foundations. They are also faced with the problem of the steadily decreasing purchasing power of their oil export earnings due to the continuing wave of world inflation being exported by the Western industrialized nations and to the fluctuation of exchange rates of the major currencies, particularly the United States dollar, in addition to the steady rise in the prices of capital goods which the developing oil countries import. Many in the capitalist industrialized world refer, in the course of their campaign against the OPEC countries, to what they call the surplus financial resources in those countries resulting from their oil revenues. Suffice it to say, at this point, that 9 out of 13 States members of OPEC are debtors and that the remaining ones, allegedly having financial surpluses, see the inflation factor eating away at their reserves and decreasing them by the day. Moreover, the majority, if not all, of the oil countries still lack the necessary infrastructures for building a sound economy.
96.	While we welcome any initiatives designed to deal with the development issues of the world and to strengthen the constructive dialogue based on equality and the principles and objectives of the new international economic order, we reject any attempt at stirring up dissension between the developing countries or at exerting any pressures on the OPEC countries because of their positions of principle.
97.	The OPEC is part of the struggle of the third world to regain control of its natural resources from the avaricious monopolistic corporations in the capitalist world. The struggle of the oil-producing countries is the same as the struggle of the third world, for what they are doing serves the causes of both the third world and of humanity as a whole. We have listened attentively to the address made by the President of Mexico in which he proposed the adoption of a world plan for energy. This proposal requires further consideration by our energy experts. However, we fear that certain groups might seize upon this opportunity to try and destabilize the countries of the third world.
98.	We reject any attempts aimed at discussing the question of energy in isolation from the major economic issues and outside the purview of the United Nations. In our view, the proposal of the Group of 77 to hold comprehensive negotiations, in accordance with the proposal of the recent Conference of non-aligned Countries in Havana, was expressive of the view of the overwhelming majority of the peoples of the world that world economic issues should be dealt with in a comprehensive manner within the framework of the United Nations.
99.	For the developing States the road to development must begin from inside their countries, first by eradicating all forms of the monopolistic practices of the transnational corporations against us and against them, then by proceeding to intensify their efforts in promoting and strengthening co-operation among themselves.
100.	The declaration issued by the Ministers for Foreign Affairs of the Group of 77 on 29 September 1977 was a clear reflection of the position of the developing countries with regard to the international endeavours aimed at establishing a new international economic order based on justice, equality and respect for the sovereignty of all States, big and small—an order that would be free of domination and exploitation and would reject the discriminatory economic policies and practices of the developed countries aimed, directly or indirectly, against the developing countries individually or collectively.
101.	In the face of serious political and economic events confronting humanity such as the alarming international contest with its spiralling arms race and the many wars that have broken out during the past years as a result of direct colonial interference in the internal affairs of States, the peoples of the world have increasingly been looking to the non-aligned movement, a neutral, impartial group of States, as one able to play the role in achieving justice in the world, self- determination for peoples and peace and security for the human race.
102.	In this connexion I cannot but praise the objective results of the recent Conference of non-aligned countries held in Havana, Cuba, paying a special tribute to the major role which the Republic of Cuba and its President, Fidel Castro, played in the successful outcome of that Conference. The non-aligned group of nations has asserted its effectiveness as a viable bloc, confirmed its obligations to the struggle against imperialism, zionism, racism and colonialism and for the achievement of justice and equality among States, and also reaffirmed its pledge to work relentlessly toward establishing a new international economic order that would take into account the interests of all humanity, particularly the interests of the developing countries and their right to raise the standards of living of their peoples and to achieve development in their territories.
103.	That non-aligned movement is now strengthened by the admission of new States, such as Nicaragua, a revolutionary country to which I should like to pay a tribute for having freed itself from a Fascist regime that was an agent of imperialism. That movement has been strengthened also by the admission of Grenada, another progressive revolutionary force. It has been strengthened by the revolution in Iran that resulted in the deposition of the Shah and Iran's admission to the movement after having eliminated the last stronghold of colonialism in the region. It has been strengthened by the admission of Pakistan, now that that country is—and God willing, will long remain—not a party to any military pacts, which were used in the past against its peoples in that region of Asia.
104.	Finally, I should like to express my appreciation and gratitude to all, hoping that this session will help us meet the aspirations of our peoples and achieve their hopes for justice, freedom and prosperity.